DARGAM., C. J.
William Judge, who resided in Butler 'County, Alabama, left the State when about eighteen years1 of .•age, and went to Mississippi. After remaining there for a time he left Mississippi and went to Texas, where he remained until the summer of 1841. At the time he left Alabama he owned a negro woman and her three children, which were in the posses.sion of his guardian, and during his -absence she had two other ■children. His guardian also left Alabama, and abandoned the •charge and control of the slaves, but Joseph Dunklin, the broth•er-in-law of .Judge, took possession of them as his agent and for his benefit. In March, 1841, shortly after Judge became of age, he gave to Lavender S. Wilkins, who resided in Austin, Texas, a power of attorney, authorising him to take possession .of the slaves then in Alabama, and bring them to Texas. Wilkins came .to Alabama, and demanded the slaves as the agent of .Judge, but Dunklin declined sending them by him. Wilkins returned .to Texas without the slaves, and shortly after his return Judge .agreed to buy of him and his brother, John H. Wilkins, a house and lot in the town of Austin, and agreed to give them twentj^-seven hundred and fifty dollars, and in part payment he agreed to give his negroes, then in the State of Alabama, which were valued in the trade a.t sixteen hundred and ■fifty dollars-; for the residue of the purchase money he agreed to pay certain debts owing by Lavender S. .and John H. Wilkins, .and which constituted a lien on the land,. Judge executed a bill ■of sale for .the slaves, and Lavender S. and John II. Wilkins gave him -a bond to make titles to the lot upon his paying those debts and discharging the liens. A short time after this trade, both LavenderS. and John H. Wilkins left Texas, and the former came to Alabama and demanded the slaves as his'property; but Judge having returned from Texas, and alleging that he had been defrauded in the trade, Dunklin refused to deliver two .of the slaves which he had in his possession; whereupon an action of detinue was commenced against Dunklin in the name of Lavender S. and John H. Wilkins, and a judgment recovered ¡against him for the slaves, or their alternate value. William Judge then filed this lili, to enjoin the delivery of the slaves by Dunklin, in discharge of the judgment, and on the ground of fraud prayed a rescisión of the contract. The chancellor, being tyf the opinion that the evidence did not establish the fraud, dis*771missed the bill, and from this decree a writ of error has been prosecuted to this court.
As the answers fully and completely deny the allegations of fraud, we must look to the proof to see if it is established, or if any fact is proved from which the court can' infer fraud.
I think that the value of the house and lot that Judge bought may be fairly fixed at fifteen hundred dollars. One of the witnesses values it at eight hundred dollars; two at twelve hundred and fifty; one at fifteen hundred, and two at two thousand dollars ; they, too, were all examined on the part of the complainant. I think also, that the fair value of the slaves, situated as they were in Alabama, was about twenty-one, or two, hundred dollars. According to this valuation, Judge agreed to give twenty-seven hundred and fifty dollars for property worth fifteen hundred, hut in the mode of payment adopted by the parties, and which was part of the contract, it cost him about thirty-two, or three, hundred dollars. Is this inadequacy of consideration sufficient within itself to justify the court in coming to the conclusion that there was fraud in the contract 1 I follow the language of the authorities in saying, chat inadequacy of price, or other inequality in the bargain, is not within itself a sufficient ground to avoid a contract in a court of equity, on the ground of fraud; for courts of equity, as well as courts of law, must act upon the ground that every person, who is not under some legal disability, may dispose of his property in such manner and upon such terms as he sees fit; and whether his bargains are discreet or not, profitable or unprofitable, are considerations not for courts of justice, but for the party himself.—1 Story’s Eq. § 244; Low v. Barchard, 8 Ves. 183; Griffith v. Spratley, 1 Coxe’s Ch. 383; Collier v. Brown, ib. 429; Osgood v. Franklin, 2 Johns. Ch. 1-23, and cases there cited. It is, however, said, in many cases, that there may be such gross inadequacy of price as to demonstrate imposition, or undue influence, and in such cases a court of equity ought to interfere; but then the inadequacy should be so gross as to shock the conscience of the chancellor, and amount itself to evidence of fraud. — See 1 Story’s Eq. § 246, and cases by him cited. But I think it might be asked, what inadequacy of price would shock the conscience, or be conclusive evidence of fraud 1 Suppose it appeared that one had, in consideration of one hundred dollars, or even a less sum, con*772veyed to another a house worth ten thousand dollars, and this was all the proof, would the conscience of the chancellor be shocked 1 Could he say upon these facts, without more, that there was fraud 1 The party himself may not have thought there was ; he may have been influenced by reasons satisfactory to himself, and not by the consideration in money, in making the deed. No court, I apprehend, professing to be governed by the common law, could, in the case supposed, set aside the contract, or declare it fraudulent upon the grantor. This supposed case, to my mind, clearly illustrates and proves the rule acknowledged by all English courts, that inadequacy of price within itself, and disconnected from all other facts, cannot be a ground for setting aside a contract, or affording relief against it. There must be something else besides the mere inadequacy of consideration or inequality in the bargain, to justify a court in granting relief by setting aside the contract. What this something else besides the inadequacy should be, perhaps no court ought to say, lest the wary and cunning, by employing other means than those named, should escape with their fraudulent gains. I, however, will venture to say, that it ought, in connection with the inadequacy of consideration, to superinduce the belief that there had been either a suppression of the truth, the suggestion of falsehood, abuse of confidence, a violation of duty arising oi t of some fiduciary relation between the parties, the exercise of undue influence, or the taking of an unjust and inequitable advantage of one whose peculiar situation at the time would be calculated to render him an easy prey to the cunning and the artful. But if no one of these appears, or if no fact is proved that will lead the mind to the conclusion, that the party against whom relief is sought has suppressed some fact that he ought to have disclosed, or that he has suggested some falsehood, or abused in some manner tho confidence reposed in him, or that some fiduciary relation existed between the parties, or that the party complaining was under his influence, or at the time of the trade was in a condition, from any cause, that would render him an easy victim to the unconscientious, then relief cannot be afforded; for inadequacy of consideration, standing alone and unsupported by any thing else, can authorize no court, governed by the rules of the English law, to set aside a contract. A different rule, it is said, obtains in the civil law in regard to immoveable property} *773Dut we cannot be governed by the civil code when it is opposed to our own; nor is it even necessary to enter into an investigation to see which system of laws, in reference to this question, is preferable. Our own system must be our guide, and we can follow no other rales. Looking then to the testimony, can we discover any other trace of fraud than mere inadequacy of price 1 If we cannot, the decree must be affirmed.
It was said, in the argument at the bar, that Wilkins acquired his knowledge of the value of the slaves during his agency; that Judge was not apprised of their value, and thus, through the relation of principal and agent, he was enabled to take an undue advantage over Judge, the principal. But the agency had ceased before the trade, and there is no evidence that tends to show that Judge was not in the possession of all the facts, in relation to his slaves, necessary to enable him to form an accurate opinion as to their value. He knew the negro woman and her three children before he left Alabama, and ayus informed that she had given birth to tAvo others during his absence; for the bill of sale shows that he undertook to convey six negroes, giving the names of four, to-Avit, the negro Avoman and her three children which she had before he left, and two other children, Avhose names were not known or recollected. Judge Avas in Austin and saAv the house, and could have formed an accurate opinion of its value; at least he Aras in possession of every fact necessary to form a proper judgment of-its AYorth. And although the bill alleges that Wilkins made false representations in relation to the condition of the slaves, and that Dunklin Avas unwilling to surrender them to the complainant, in consequence of which their recovery Avould bo attended with trouble and expense, yet these allegations are fully and completely denied by the ansrvers, and there is no proof to sustain them. Indeed, independent of the inadequacy of the consideration, or the inequality of the trade, there is no fact proved, in opposition to the ansAyer, that can justify any court in saying that fraud is proved. It is true the house and lot have been sold under the liens that existed upon it, and thus its entire value has been lost to Judge; but he stipulated to pay and discharge those liens, and his default cannot become the ground of fraud against the opposite party, I have also duly Aveighed the testimony of Thomas judge, as to Avhat took place at Hayneville, after the parties met in Alabama. It cannot, *774according to the rules of evidence, form any ground to impeach the contract. The answers assert that the account, or the supposed debt due from Beattie to the Wilkinses, did not form any part of the trade, but that this debt was left with Judge as the mere agent of Lavender S. and John H. Wilkins. The written evidence afforded by the contract, rather corroborates than discredits the answer; and the deposition of Judge cannot outweigh the answer, corroborated as it is by the written contract, even if the facts to which he deposes could be considered, in any point of view, as forming a just ground from which fraud could be inferred.
After a careful examination of all the proof, I am unable to lay my hand upon any one fact and say, that this fact, in connection with the inadequacy of price, according to the rules we have laid down, is sufficient to justify the court in setting aside the contract. It is true that it would not have been an unpleasant duty to afford the relief sought by the bill, if the proof had warranted us in so doing; for it is manifest that the complainant has suffered serious injury from the contract. But he is legally capable of contracting for himself; there is no want of mental capacity, and he must bear the consequences of his own unwise or imprudent acts.
Let the decree be affirmed.